                             UNITED STATES DISTRICT COURT
                          WESTERN DISTRICT OF NORTH CAROLINA
                                 CHARLOTTE DIVISION
                                  3:20-CV-378-MOC-DSC

MARY HAGGINS,                             )
                                          )
                  Plaintiff,              )
                                          )
            vs.                           )
                                          )                              ORDER
AARON NEMANIC, et al.,                    )
                                          )
                  Defendants.             )
__________________________________________)

       THIS MATTER comes before the Court on a periodic status review. Plaintiff filed this

action pro se on July 13, 2020, alleging she was wrongfully terminated from her employment,

denied equal pay and work, and harassed, because of her race, religion, and age, in violation of

Title VII of the Civil Rights Act of 1964 as amended.

       Plaintiff did not attach to her Complaint the formal Notice of Charge of Discrimination that

she filed with the EEOC. Therefore, on July 22, 2020, this Court entered an Order specifically

stating, “Plaintiff shall within 20 days of service of this Order, furnish the Court with the Notice

of Charge that she filed with the EEOC” and warning Plaintiff that if she “fails to comply with this

Order, the Complaint shall be subject to dismissal without further notice.” See (Doc. No. 3).

       Plaintiff failed to submit her Notice of Charge, and the time to do so has passed. Thus, the

Court will dismiss this action without prejudice.

                                             ORDER

       IT IS, THEREFORE, ORDERED that:

       1.      This action is DISMISSED without prejudice.

                                             Signed: November 23, 2020




       Case 3:20-cv-00378-MOC-DSC Document 4 Filed 11/23/20 Page 1 of 1
